Exhibit 10.5
EXECUTION VERSION
FORM OF
RESTRICTED SHARE AGREEMENT
     This AGREEMENT, is made as of September 8, 2009 (the “Effective Date”), by
and between HealthMarkets, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), and Phillip Hildebrand (the
“Executive”);
     WHEREAS, on the Effective Date the Company and the Executive entered into
an employment agreement with respect to the Executive’s employment as an
executive of the Company and certain related terms (the “Employment Agreement”);
     WHEREAS, the Company, acting through the Compensation Committee with the
consent of the Board has agreed to grant to the Executive, effective on the
Effective Time, restricted shares of the Company’s Class A-1 Common Stock (the
“Restricted Shares”) on the terms and subject to the conditions set forth in
this Agreement;
     WHEREAS, the Restricted Shares shall be subject to the terms of the
Stockholders Agreement (as amended with respect to the Executive pursuant to the
Employment Agreement).
     NOW, THEREFORE, in consideration of the promises and of the mutual
agreements contained in this Agreement, the parties hereto hereby agree as
follows:
     1. Capitalized Terms. Capitalized terms not defined herein shall have the
definitions ascribed to such terms in the Employment Agreement.
     2. Grant. Subject to and upon the terms, conditions, and restrictions set
forth in this Agreement, including, without limitation, Section 9, the Company
hereby grants to the Executive 506,650 Restricted Shares as of the date hereof
pursuant to Section 4(c)(ii) of the Employment Agreement.
     3. Issuance of Stock. The Restricted Shares shall be subject to the
restrictions described herein. The Restricted Shares shall bear appropriate
legends with respect to the restrictions described herein.
     4. Vesting. Subject to the Executive’s remaining in the continuous employ
of the Company or any Subsidiary through the applicable vesting date, except as
otherwise provided in Section 6 hereof, and the Company’s achievement of an
“Adjusted EBITDA” (as determined in accordance with Schedule 1 to the Employment
Agreement) of at least $10 million for at least one fiscal quarter occurring
during the time period from the date of this Agreement through the first
anniversary of the date hereof, the Restricted Shares shall vest in quarterly
installments determined based on 30% of the Restricted Shares vesting by the
first anniversary of June 4, 2009 (such that 7.5% of the Restricted Shares shall
vest quarterly up through such first anniversary), an additional 20% vesting by
each of the second, third and fourth anniversaries of June 4, 2009 (such that 5%
of the Restricted Shares shall vest quarterly after such first anniversary) and
the remaining 10% vesting by the fifth anniversary of June 4, 2009 (such that
2.5% of the Restricted Shares shall vest quarterly after such fourth
anniversary); provided, that to the extent the Effective Time occurs or the
performance hurdle is satisfied after any such Restricted Shares would have
otherwise vested (if the passage of time was the only vesting requirement), the
portion of the Restricted Shares that would have vested on such date shall not
vest on such date, but shall instead vest on the Effective Time or the date of
satisfaction of the performance hurdle, as applicable (including, in the case of
achievement of the performance hurdle, if the Executive’s employment is
terminated under the

 



--------------------------------------------------------------------------------



 



circumstances set forth in Sections 6(b) and 6(c) below prior to the
satisfaction of the performance hurdle); provided further, that the Restricted
Shares shall immediately vest in full upon a Change of Control (whether or not
the performance hurdle is satisfied as of the time of the Change of Control).
     5. Restrictions. No portion of the Restricted Shares or rights granted
hereunder may be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of by the Executive until such portion of the Restricted Shares becomes
vested, and any purported sale, transfer, assignment, pledge, encumbrance or
disposition shall be void and unenforceable against the Company. The period of
time between the Effective Date and the date all Restricted Shares become vested
is referred to herein as the “Restriction Period.”
     6. Termination of Employment.
     (a) General. Except as provided immediately below, if the Executive’s
employment terminates for any reason, the Restricted Shares, to the extent not
then vested will be immediately forfeited; provided that if the Effective Time
or the performance hurdle is satisfied after the date the Executive’s employment
terminates, the Executive shall be deemed to have vested in the number of
Restricted Shares that would have vested if he remained employed through such
date.
     (b) Without Cause; for Good Reason. If the Executive’s employment is
terminated by the Company without Cause (which shall for purposes of this
Agreement include a termination of the Executive’s employment upon conclusion of
the Employment Term (as defined in the Employment Agreement) after the Company’s
giving the Executive a notice of non-renewal of the Employment Term) or by the
Executive for Good Reason, as of the date of termination, the Restricted Shares
that would have vested if the Executive had remained employed through the first
anniversary of the date of termination will vest. Notwithstanding the foregoing,
if the Executive’s employment is terminated without Cause or for Good Reason
(i) after a definitive agreement is entered into which will result in a Change
of Control (provided such agreement results in a Change of Control) or (ii)
within six months prior to a Change of Control, the Restricted Shares shall be
treated as if they had fully vested as of the date of the Change of Control
(whether or not the performance hurdle is satisfied as of the date of the Change
of Control).
     (c) Death; Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability, as of the date of termination,
the Restricted Shares that would have vested if the Executive had remained
employed through the first anniversary of the date of termination will vest;
provided, however, that it shall be a condition to the vesting of the Restricted
Shares in the event of the Executive’s death that the Person receiving the
Shares shall (i) have agreed in a form satisfactory to the Company to be bound
by the provisions of this Agreement and, if there has been no Change of Control
or an IPO, the Stockholders Agreement (as modified by Section 8 of the
Employment Agreement) and (ii) comply with all regulations and the requirements
of any regulatory authority having control of, or supervision over, the issuance
of the Shares and in connection therewith shall execute any documents which the
Board shall in its sole discretion deem necessary or advisable.
     (d) Cause. Notwithstanding the foregoing or any provision of this Agreement
or the Employment Agreement to the contrary, if the Executive’s employment is
terminated by the Company for Cause, all unvested Restricted Shares will be
immediately forfeited as of the date of termination; provided that if the
Effective Time or the performance hurdle is satisfied after the date the
Executive’s employment terminates, the Executive shall be deemed to have vested
in the number of Restricted Shares that would have vested if he remained
employed through such date.
     7. Call Right. Upon termination of the Executive’s employment for any
reason prior to an IPO or a Change of Control, the Company will have the right
to purchase (the “Call Right”)

 



--------------------------------------------------------------------------------



 



any Shares that the Executive received pursuant to the terms and conditions set
forth in Section 8(c) of the Employment Agreement.
     8. Initial Public Offering. The Restricted Shares shall be subject to the
terms and conditions of the Stockholders’ Agreement, as amended by Section 8 of
the Employment Agreement. The Company and the Executive acknowledge that they
will agree to provide the Company with the right to require the Executive and
other executives of the Company or any Subsidiary to waive any registration
rights with regard to such Shares upon an IPO, in which case the Company will
implement an IPO bonus plan in cash, stock or additional options to compensate
for the Executive’s and the other executives’ loss of liquidity; provided that
if the Executive’s employment is terminated without Cause or for Good Reason,
then the Executive shall fully vest upon the date of termination in any grant
made under such IPO bonus plan.
     9. Effective Time. The Restricted Shares granted hereby shall be and become
effective upon the later of (i) the delivery of an executed counterpart of this
Agreement to the Company by the Executive and (ii) the approval of the
stockholders of the Company of a plan permitting the issuance of Restricted
Shares (the “Plan”) (such later date, the “Effective Time”). For the avoidance
of doubt, in the event that such stockholder approval is not obtained by the
earlier of (x) the Amendment Approval Date or (y) a Change of Control, this
Agreement and the grant of Restricted Shares hereunder shall be null and void ab
initio and be of no further force or effect. The Company also represents to the
Executive that no provision of the Plan that is inconsistent with this Agreement
or the Employment Agreement will adversely affect the Restricted Shares.
     10. Executive Shareholder Rights. Prior to the date on which the Restricted
Shares vest, except as otherwise set forth herein, the Executive shall have all
rights of a shareholder with respect to the Restricted Shares. Notwithstanding
the foregoing, cash dividends, if any, paid with respect to any Restricted
Shares which have not vested at the time of the dividend payment shall be paid
to and held in the custody of the Company, and shall be subject to the same
restrictions that apply to the corresponding Restricted Shares, and shall be
released from the custody of the Company at such time as the restrictions on the
underlying Shares to which the dividends relate have lapsed. At such time as any
Restricted Share vests, any such custodial dividends held by the Company
(including any interest thereon payable in accordance with this Section 10) with
respect to such vested share shall be paid to the Executive.
     11. No Employment Contract. Nothing contained in this Agreement shall
(a) confer upon the Executive any right to be employed by or remain employed by
the Company or any Subsidiary, or (b) limit or affect in any manner the right of
the Company or any Subsidiary to terminate the employment or adjust the
compensation of the Executive.
     12. Taxes and Withholding. The Company or any Subsidiary may withhold, or
require the Executive to remit to the Company or any Subsidiary, an amount
sufficient to satisfy federal, state, local or foreign taxes (including the
Executive’s FICA obligation) in connection with any payment made or benefit
realized by the Executive or other person under this Agreement or otherwise, and
the amounts available to the Company or any Subsidiary for such withholding are
insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that the Executive or such other person make
arrangements satisfactory to the Company or any Subsidiary for payment of the
balance of such taxes required to be withheld. The Executive may elect to have
such withholding obligation satisfied by surrendering to the Company a portion
of the Shares that is issued or transferred to the Executive upon the vesting of
the Restricted Shares (but only to the extent of the minimum withholding
required by law), and the Shares so surrendered by the Executive shall be
credited against any such withholding obligation at the Fair Market Value of
such Shares on the date of such surrender (and the amount equal to the Fair
Market Value of such shares shall be remitted to the appropriate tax
authorities).

 



--------------------------------------------------------------------------------



 



The Executive shall also have the put right set forth in subclause (ii) of the
last sentence of Section 16 of the Employment Agreement.
     13. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
that notwithstanding any other provision of this Agreement, the Restricted
Shares shall not vest if the vesting thereof would result in a violation of any
such law.
     14. Adjustments. In the event of any stock split, reverse stock split,
share dividend, merger, consolidation or other event after the Effective Date
that makes an equitable adjustment appropriate, the Board shall make such
substitution or adjustment (including cash payments) in the number and kind of
Restricted Shares covered thereby and/or such other equitable substitution or
adjustments as it determines in good faith to be equitable. In connection with a
Change of Control, such substitutions and adjustments may include, without
limitation, canceling any and all Restricted Shares in exchange for cash
payments equal to the Fair Market Value of the Restricted Shares in connection
with such an adjustment event.
     15. Relation to Other Benefits. Any economic or other benefit to the
Executive under this Agreement shall not be taken into account in determining
any benefits to which the Executive may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or any Subsidiary.
     16. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Executive under this Agreement or the Employment Agreement without the
Executive’s written consent.
     17. Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
     18. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan; provided, however, that in the event of any inconsistent provisions
between this Agreement and the Plan, this Agreement shall govern. In addition,
in the event of any inconsistent provisions between the Plan and the Employment
Agreement, the Employment Agreement shall govern. The Board acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine (in good faith) any questions
which arise in connection with the Restricted Shares.
     19. Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of the Executive, and the successors and
assigns of the Company.
     20. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Delaware.

 



--------------------------------------------------------------------------------



 



     21. Prior Agreement; Employment Agreement. As of the date that the
Executive countersigns this Agreement, this Agreement will supersede any and all
prior and/or contemporaneous agreements, either oral or in writing, between the
parties hereto, or between either or both of the parties hereto and the Company,
with respect to the subject matter hereof (other than the Employment Agreement
and its Exhibits). Each party to this Agreement acknowledges that no
representations, inducements, promises, or other agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
pertaining to the subject matter hereof, which are not embodied herein or in
Sections 4(c) and 10(j) of the Employment Agreement, and that no prior and/or
contemporaneous agreement, statement or promise pertaining to the subject matter
hereof that is not contained in this Agreement (or Sections 4(c) and 10(j) of
the Employment Agreement) shall be valid or binding on either party. Sections 23
and 24 of the Employment Agreement shall be incorporated in full herein,
provided that any reference to “this Agreement” shall be a reference to this
Agreement.
     22. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to the Executive at his
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address shall be effective only upon receipt.
     23. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     24. Offset. Notwithstanding anything in this Agreement or the Stockholders
Agreement to the contrary, if the Executive (or his estate) has received a
Transaction Bonus or a Retention Payment (as each is defined in the Employment
Agreement) then the Executive agrees that Section 8(e) of the Employment
Agreement shall apply to this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Executive has executed this
Agreement, as of the day and year first above written.

            HealthMarkets, Inc.
      By:         Name:          Title:                   EXECUTIVE
Name: Phillip Hildebrand
                       

 